     Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 1 of 16




       This Settlement Agreement ("Agreement") is made and entered into between the
Board of Ethics of the City of Philadelphia ("Ethics Board"), the Friends of Bob Brady,
the Hon. Bob Brady, and Richard Maccarone (collectively, the "Brady Committee"). The
Ethics Board and the Brady Committee are referred to jointly as "the Parties."

RECITALS

A.   The Philadelphia Board of Ethics is an independent board that was established by
     Charter amendment, approved by voters, and installed on November 27, 2006. It is
     charged with providing ethics training for all city employees and enforcing city
     campaign finance, financial disclosure and conflict of interest laws. The Board has·
     the authority to render advice, investigate complaints and issue fines.

B.   Friends of Bob Brady is the candidate committee of former City of Philadelphia
     Mayoral candidate Bob Brady.

C.   Bob Brady was a candidate for Mayor in the 2007 primary election.

D.   Richard Maccarone is the treasurer of the Friends of Bob Brady candidate political
     committee.

     Because the Brady Committee's 2007 campaign finance reports for cycles 2, 3, and
     7 disclosed contributions and expenditures related to candidates for city office, the
     Brady Committee was required to electronically file copies of those campaign
     finance reports with the Ethics Board, via the Philadelphia Department of Records,
     pursuant to §20-1006 of the city's campaign finance law.

     The making of a material omission or misstatement in any campaign finance report
     filed with the Ethics Board pursuant to §20-1006 of the City's campaign finance
     law constitutes a violation of Chapter 20-600 (Standards of Conduct and Ethics).
     Such violations are subject to enforcement and the imposition of penalties by the
     Ethics Board.

G.   In calendar year 2007, contributions to candidates for Mayor from political
     committees were limited to $20,000, pursuant to §20-1001(2) of the City's
     campaign finance law. Contributions from individuals were limited to $5,000. The
     acceptance by a candidate of a contribution in excess of the limit set by
     §20-1001(2) is punishable by a civil penalty in the amount set forth in §20-612.




                                      Page 1 of 11
     Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 2 of 16




     Contributions include "[m]oney, gifts, forgiveness,of debts, loans, or things having
     a monetary value incurred or received by a candidate or his/her agent for use in
     advocating or influencing the election of the candidate," pursuant to §20-1001(6) of
     the City's campaign finance law.

I.   Section 20-1003 of the City's campaign finance law provides that a candidate for
     City elective office may have no more than one political committee and one
     checking account for the City office being sought, into which all contributions for
     such office shall be made, and out of which all expenditures for that office shall be
     made. If a candidate maintains other accounts, funds collected in those accounts
     may not be used to influence the outcome of a covered election.

J.   In February 2007, pursuant to its mandate, the Ethics Board commenced an
     investigation into contributions received and expenditures made by the Brady
     Committee in 2006 and 2007.

K.   During the course of its investigation, the Ethics Board obtained bank records and
     other documents through Administrative Subpoenas, deposed witnesses, and
     reviewed campaign finance reports filed by multiple committees.

L.   Ever since retaining new counsel in September 2008, the Brady Committee has
     cooperated fully with the Ethics Board's investigation and has actively tried to
     mitigate all violations that the Ethics Board has brought to its attention. Prior to
     September 2008, the Brady Committee was less cooperative, which had the effect
     of delaying the Ethics Board's investigation.

M.   In September 2008, representatives from the Ethics Board and the Brady
     Committee met on several occasions to discuss the Brady Committee's violations of
     Philadelphia's campaign finance laws. Since then, the Brady Committee has
     promptly reported to the Ethics Board all additional omissions it has discovered.

N.   Through its investigation, the Ethics Board identified the eighteen violations of the
     City's campaign finance law by the Brady Committee.

0.   On May 15, 2007, the Brady Committee incurred a debt of $13,550 to Penns
     Landing Caterers. The Brady Committee did not disclose the debt in the 2007 cycle
     3 campaign finance report it filed with the Ethics Board. On December 1, 2007, the
     Appreciation Fund paid the Brady Committee's debt to Penns Landing Caterers.
     The Brady Committee did not disclose a December 1, 2007 in-kind contribution of
     $13,550 from the Appreciation Fund in its amended 2007 cycle 7 report.
     See Paragraphs 1 - 2.2, below.




                                      Page 2of11
     Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 3 of 16




P.   During the 2007 primary election, two companies run by Ken Smukler Voterlink
     and Black Blue Media - provided consulting services to the Brady Committee. On
     April 13, 2007, then candidate Brady used his congressional candidate committee
     Bob Brady for Congress to pay an invoice from Voterlink for $10,000 and an
     invoice from Black Blue Media for $10,000. Section 20-1003 of the Philadelphia
     Code prohibits candidates for City office from using more than one political acount
     to make expenditures influencing a covered election. In addition, the payment by
     Brady for Congress for services provided to Friends of Bob Brady was an in-kind
     contribution. However, the Brady Committee did not disclose an April 13, 2007 in-
     kind contribution of $20,000 from Brady for Congress in the 2007 cycle 2
     campaign finance report it filed with the Ethics Board. Moreover, because Brady
     for Congress had made a contribution of $20,000 to Friends of Bob Brady on
     January 4, 2007, the April 13, 2007 in-kind contribution from Brady for Congress
     exceeded the limits imposed by §20-1002 of the Philadelphia Code by $20,000.
     See Paragraphs 3 - 5 .1, below.

Q.   In the 2007 cycle 3 campaign finance report it filed with the Ethics Board, the
     Brady Committee disclosed a May 8, 2007 in-kind contribution of $20,000 from the
     Finance Committee of the Philadelphia Democratic Executive Committee. The
     Ethics Board's investigation revealed that the Finance Committee had paid a vendor
     called Powell Phones to provide voter identification data to the Brady Campaign.
     However, the amount Powell Phones actually charged was $23,921.95, not $20,000.
     Therefore, the true amount of the in-kind contribution from the Finance Committee
     to the Brady Committee was $23,921.95, which exceeded the limits imposed by
     §20-1002 of the Philadelphia Code by $3,921.95.
     See Paragraphs 6 - 7 .2, below.

R.   On August 17, 2007, Furno for Senate loaned the Brady Committee $50,000. Under
     the City's campaign finance law, loans are considered contributions. Because Furno
     for Senate had made an in-kind contribution of $20,000 to the Brady Committee on
     May 14, 2007, the August 17 loan from Furno for Senate exceeded the limits
     imposed by §20-1002 of the Philadelphia Code by $50,000.
     See Paragraphs 8 - 8.2, below.

S.   On December 29, 2006, the Finance Committee of the Philadelphia Democratic
     Executive Committee made a contribution of $20,000 to the Brady Committee. The
     Brady Committee did not disclose the December 29, 2006 contribution from the
     Finance Committee in the 2006 cycle 7 campaign finance report it filed with the
     Ethics Board.
     See Paragraphs 9 9 .2, below.




                                     Page 3of11
     Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 4 of 16




T.   During and after the 2007 primary election, the law firm of Willig, Williamson, &
     Davidson provided legal services to the Brady Committee: By April 30, 2007, the
     Brady Committee owed the firm $48,284.47. However, the Brady Committee did
     not disclose that debt in the 2007 cycle 2 campaign finance report it filed with the
     Ethics Board. By June 4, 2007, the Brady Committee owed the firm $61,858.34.
     However, the Brady Committee did not disclose that debt'in its 2007 cycle 3 report.
     By December 31, 2007, the Brady Committee owed the firm $84,314.78. However,
     the Brady Committee did not disclose that debt in its initial 2007 cycle 7 report. The
     Brady Committee incorrectly disclosed a debt of $39,620 owed to Willig,
     Williamson, & Davidson in its amended 2007 cycle 7 report.
     See Paragraphs 10- 13.2, below.

U.   During the 2007 primary election, the Brady Committee retained the law firm
     Cozen O'Connor to defend it against a ballot challenge by then candidate Tom
     Knox. By June 4, 2007, the Brady Committee owed Cozen O'Connor $377,823.31.
     However, the Brady Committee did not disclose that debt in the 2007 cycle 3
     campaign finance report it filed with the Ethics Board.
     See Paragraphs 14 14.2, below.

V.   As of December 31, 2007, the Brady Committee owed 2040 Market St. Associates
     $30,000 for rent. However, the Brady Committee did not disclose that debt in the
     initial 2007 cycle 7 campaign finance report it filed with the Ethics Board.
     See Paragraphs 15 - 15.1, below.

W.   On October 12, 2007, Local 98 COPE made a contribution of $10,000 to the Brady
     Committee. The Brady Committee did not disclose that contribution in the amended
     2007 cycle 7 campaign finance report it filed with the Ethics Board.
     See Paragraphs 16 - 16.2, below.

X.   On, September 14, 2007, the Laborer's District Council made a contribution of
     $10,000 to the Brady Committee. The Brady Committee did not disclose that
     contribution in the amended 2007 cycle 7 campaign finance report it filed with the
     Ethics Board.
     See Paragraphs 17 - 17.2, below.

Y.   On, October 26, 2007, the PFT Committee to Support Public Education made a
     contribution of $10,000 to the Brady Committee. The Brady Committee did not
     disclose that contribution in the amended 2007 cycle 7 campaign finance report it
     filed with the Ethics Board.
     See Paragraphs 18 - 18.2, below.




                                      Page 4of11
        Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 5 of 16




           January 2008, the Brady Committee hired a forensic accountant to thoroughly
        review its bank records and campaign finance reports. The accountant discovered
        numerous additional undisclosed contributions and expenditures. The Brady
        Committee has provided the Ethics Board with a full accounting of these omissions.
        A schedule of the omissions discovered by the Brady Committee's accountant is
        attached hereto as Exhibit A. The Ethics Board does not know whether, without the
        stimulus of its investigation, the Brady Committee would have made known these
        significant and extensive omissions. However, the Ethics Board considers the Brady
        Committee's voluntary disclosure of the violations to be a compelling mitigating
        factor when assessing appropriate penalties in this case.
        See Paragraphs 19 - 19 .1, below.

AA. The Parties desire to enter into this Agreement in order to resolve the violations
    described herein.



AGREEMENT

The Parties agree as follows:

1. The Brady Committee admits that it failed to disclose in its 2007 cycle 3 campaign
   finance report a debt of $13,550 owed to Penns Landing Caterers, thereby violating
   §20-1006(4) of the Philadelphia Code.

    L 1. The Brady Committee agrees to pay a civil penalty of $1,000 for failing to
         disclose the debt of $13,550 owed to Penns Landing Caterers in its 2007 cycle 3
         campaign finance report.

    1      The Brady Committee agrees to amend its 2007 Cycle 3 campaign finance
           report to disclose the debt of$13,550 owed to Penns Landing Caterers.

2. The Brady Committee admits that it failed to disclose in its amended 2007 cycle 7
   campaign finance report an in-kind contribution of $13,550 from the Appreciation
   Fund for payment of the Friends of Bob Brady's Penns Landing Caterers debt,
   thereby violating §20-1006(4) of the Philadelphia Code.

   2.1. The Brady Committee agrees to pay a civil penalty of $1,500 for failing to
        disclose an in-kind contribution of $13,550 from the Appreciation Fund in its
        amended 2007 cycle 7 campaign finance report.

   2.2. The Brady Committee agrees to amend its 2007 Cycle 3 campaign finance
        report to disclose an in-kind contribution of $13,550 from the Appreciation
        Fund.




                                       Page 5of11
     Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 6 of 16




3. The Brady Committee admits that it used Bob Brady for Congress to pay Voterlink
   and Black Blue Media for work done for Friends of Bob Brady, thereby violating
   §20-1003 of the Philadelphia Code.

    3 .1. The Brady Committee agrees to pay a civil penalty of $1,500 for using Bob
          Brady for Congress to pay Voterlink and Black Blue Media for work done for
          Friends of Bob Brady.

4. The Brady Committee admits that it failed to disclose in its 2007 cycle 2 campaign
   finance report an April 13, 2007 in-kind contribution of $20,000 from Bob Brady for
   Congress for payment of the Friends of Bob Brady's Voterlink and Black Blue Media
   debt, thereby violating §20-1006(4) of the Philadelphia Code.

   4.1. The Brady Committee agrees to pay a civil penalty of $1,000 for failing to
        disclose the April 13, 2007 in-kind contribution of $20,000 from Bob Brady for
        Congress in its 2007 cycle 2 campaign finance report.

   4.2. The Brady Committee agrees to amend its 2007 Cycle 2 campaign finance report
        to disclose to disclose the April 13, 2007 in-kind contribution of $20,000 from
        Bob Brady for Congress.


5. The Brady Committee admits that on April 13, 2007, it accepted an excess
   contribution of $20,000 from Bob Brady for Congress, thereby violating §20-1002(9)
   of the Philadelphia Code.

   5.1. The Brady Committee agrees to pay a civil penalty of $1,500 for accepting an
        excess contribution of$20,000 from Bob Brady for Congress on April 13,
        2007.


6. The Brady Committee admits that it made a material misstatement in its 2007 cycle 3
   campaign finance reports by disclosing a May 8, 2007 in-kind contribution of
   $20,000 from the Finance Committee of the Philadelphia Democratic Executive
   Committee when the actual amount of the in-kind contribution was $23,921.95,
   thereby violating §20-1006(4) of the Philadelphia Code ..

   6.1. The Brady Committee agrees to pay a civil penalty of $1,500 for making a
        material misstatement in its 2007 cycle 3 campaign finance report regarding the
        May 8, 2007 in-kind contribution from the Finance Committee of the
        Philadelphia Democratic Executive Committee.

   6.2. The Brady Committee agrees to amend its 2007 Cycle 3 campaign finance
        report to properly disclose the May 8, 2007 in-kind contribution from the
        Finance Committee of the Philadelphia Democratic Executive Committee.




                                    Page 6of11
     Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 7 of 16




7. The Brady Committee admits that on May 8, 2007, it accepted an excess contribution
   of $3,921.95, from the Finance Committee of the Philadelphia Democratic Executive
   Committee, thereby violating §20-1002(9) of the Philadelphia Code.

    7.1. The Brady Committee agrees to pay a civil penalty of $1,500 for accepting an
         excess contribution of $3,921.95, from the Finance Committee of the
         Philadelphia Democratic Executive Committee on May 8, 2007, in violation of
         §20-1002(9).

    7 .2. The Brady Committee agrees to repay to the Finance Committee of the
          Philadelphia Democratic Executive Committee the excess contribution of
          $3,921.95.

8. The Brady Committee admits that on August 17, 2007, it accepted an excess
   contribution of $50,000 from Furno for Senate, thereby violating §20-1002(9) of the
   Philadelphia Code.

   8.1. The Brady Committee          to pay a civil penalty of $1,500 for accepting an
        excess contribution of $50,000 from Furno for Senate on August 17, 2007, in
        violation of §20-1002(9).

   8.2. The Brady Committee            to repay to Furno for Senate the excess
        contribution of $50,000.

9. The Brady Committee admits that it failed to disclose in its 2006 cycle 7 campaign
   finance report a December 29, 2006 contribution of $20,000 from the Finance
   Committee of the Philadelphia Democratic Executive Committee, thereby violating
   §20-1006(4) of the Philadelphia Code.

   9 .1. The Brady Committee agrees to pay a civil penalty of $1,000 for failing to
         disclose the December 29, 2006 contribution of $20,000 from the Finance
         Committee of the Philadelphia Democratic Executive Committee in its 2006
         cycle 7 campaign finance report.

   9 .2. The Brady Committee agrees to amend its 2006 Cycle 7 campaign finance
         report to disclose to disclose the December 29, 2006 contribution of $20,000
         from the Finance Committee of the Philadelphia Democratic Executive
         Committee.




                                     Page 7of11
     Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 8 of 16




10. The Brady Committee admits that it failed to disclose in its 2007 cycle 2 campaign
    finance report a debt of $48,284.47 owed to Willig, Willaimson, & Davidson, thereby
    violating §20-1006(4) of the Philadelphia Code.

    10.1. The Brady Committee agrees to pay a civil penalty of $1,000 for failing to
          disclose the debt of $48,284.47 owed to Willig, Willaimson, & Davidson in its
          2007 cycle 2 campaign finance report.

    10.2. The Brady Committee agrees to amend its 2007 Cycle 2 campaign finance
          report to disclose the debt of $48,284.47 owed to Willig, Willaimson, &
          Davidson.

11. The Brady Committee admits that it failed to disclose in its 2007 cycle 3 campaign
    finance report a debt of $61, 858.34 owed to Willig, Willaimson, & Davidson,
    thereby violating §20-1006(4) of the Philadelphia Code.

    11.1. The Brady Committee agrees to pay a civil penalty of $500 for failing to
          disclose the debt of $61, 858.34 owed to Willig, Willaimson, & Davidson in its
          2007 cycle 3 campaign finance report.

   11.2. The Brady Committee agrees to amend its 2007 Cycle 3 campaign finance
         report to disclose the debt of $61, 858.34 owed to Willig, Willaimson, &
         Davidson.

12. The Brady Committee admits that it failed to disclose in its 2007 cycle 7 campaign
    finance a debt of$84,314.78 owed to Willig, Willaimson, & Davidson, thereby
    violating §20-1006(4) of the Philadelphia Code.

   12.1. The Brady Committee agrees to pay a civil penalty of$500 for failing to
         disclose the debt of $84,314.78 owed to Willig, Willaimson, & Davidson in its
         initial 2007 cycle 7 campaign finance report.

13. The Brady Committee admits that it made a material misstatement in its amended
    2007 cycle 7 campaign finance reports by disclosing a debt of $39,620 owed to
    Willig, Williamson, & Davidson when the actual debt owed was $84,314.78, thereby
    violating §20-1006(4) of the Philadelphia Code ..

   13 .1. The Brady Committee agrees to pay a civil penalty of $250 for making a
          material misstatement in its 2007 cycle 7 campaign finance report regarding the
          debt owed to Willig, Willaimson, & Davidson.

   13.2. The Brady Committee agrees to amend its 2007 Cycle 7 campaign finance
         report to properly disclose the debt owed to Willig, Willaimson, & Davidson.




                                     Page 8of11
     Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 9 of 16




14. The Brady Committee admits that it failed to disclose in its 2007 cycle 3 campaign
    finance report a debt of$377,823.31 owed to Cozen O'Connor, thereby violating
    §20-1006(4) of the Philadelphia Code.

    14.1. The Brady Committee agrees to pay a civil penalty of$1,000 for failing to
          disclose the debt of $3 77 ,823 .31 owed to Cozen 0' Connor in its 2007 cycle 3
          campaign finance report.

    14.2. The Brady Committee agrees to amend its 2007 Cycle 3 campaign finance
          report to disclose the debt of $3 77 ,823 .31 owed to Cozen 0 'Connor.

15. The Brady Committee admits that it failed to disclose in its initial 2007 cycle 7
    campaign finance report a debt of $30,000 owed to 2040 Market St. Associates,
    thereby violating §20-1006(4) of the Philadelphia Code.

    15.1. The Brady Committee agrees to pay a civil penalty of$1,000 for failing to
          disclose the debt of $30,000 owed to 2040 Market St. Associates in its initial
          2007 cycle 7 campaign finance report.

16. The Brady Committee admits that it failed to disclose in its amended 2007 cycle 7
    campaign finance report a contribution of $10,000 from Local 98 COPE, thereby
  · violating §20-1006(4) of the Philadelphia Code.

    16.1. The Brady Committee agrees to pay a civil penalty of $1,000 for failing to
          disclose the contribution of $10,000 from Local 98 COPE in its amended 2007
          cycle 7 campaign finance report.

   16.2. The Brady Committee agrees to amend its 2007 Cycle 7 campaign finance
         report to disclose to disclose the contribution of $10,000 from Local 98 COPE.

17. The Brady Committee admits that it failed to disclose in its amended 2007 cycle 7
    campaign finance report a contribution of $10,000 from the Laborer's District
    Council, thereby violating §20-1006(4) of the Philadelphia Code.

   17.1. The Brady Committee agrees to pay a civil penalty of $1,000 for failing to
         disclose the contribution of $10,000 from the Laborer's District Council in its
         amended 2007 cycle 7 campaign finance report.

   17.2. The Brady Committee agrees to amend its 2007 Cycle 7 campaign finance
         report to disclose to disclose the contribution of $10, 000 from the Laborer's
         District Council.




                                      Page 9of11
     Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 10 of 16




18. The Brady Committee admits that it failed to disclose in its amended 2007 cycle 7
    campaign finance report a contribution of $10,000 from the PFT Committee to
    Support Public Education, thereby violating §20-1006(4) of the Philadelphia Code.

    18.1. The Brady Committee agrees to pay a civil penalty of$1,000 for failing to
          disclose the contribution of $10,000 from the PFT Committee to Support Public
          Education in its amended 2007 cycle 7 campaign finance report.

    18.2. The Brady Committee agrees to amend its 2007 Cycle 7 campaign finance
          report to disclose to disclose the contribution of $10,000 from the PFT
          Committee to Support Public Education.

19. The Brady Committee admits that it failed to disclose in campaign finance reports
    filed with the Ethics Board the contributions listed in Exhibit A, thereby violating
    §20-1006(4) of the Philadelphia Code.

    19 .1. The Brady Committee agrees to amend all relevant campaign finance reports in
           order to disclose the contributions and expenditures listed in Exhibit A.

20. The Brady Committee agrees that within 14 days of the execution of the Agreement it
    will file amended campaign finance reports with the Board as described in paragraphs
    1.2, 2.2, 4.2, 6.2, 9.2, 10.2, 10.2, 11.2, 1 14.2, 16.2, 17.2, 18.2, and 19.1.

21. The Parties agree that the Brady Committee owes the City of Philadelphia an
    aggregate civil penalty of$19,250, which shall be paid within 14 days of the
    execution of the Agreement.

22. The Parties      that the Brady Committee must repay the following excess
    contributions by March 31, 2010:

    22.1. $3,921.95 from the Finance Committee of the Philadelphia Democratic
          Executive Committee; and
    22.2. $50,000 from Furno for Senate.

23. In consideration of the above and in exchange for the Brady Committee's compliance
    with all of the terms of the Agreement, the Board agrees to waive any further
    penalties or fines against Brady Campaign for the violations described in the
    Agreement.

24. The Parties will not to make any public statements that are inconsistent with the terms
    of the Agreement.




                                      Page 10of11
    Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 11 of 16




25. If the Ethics Board is forced to seek judicial enforcement of the Agreement, the
    parties agree that the Brady Committee shall be liable for attorneys' fees and costs.
    Fees for time spent by Ethics Board staff attorneys shall be calculated based upon
    standard and customary billing rate in Philadelphia for attorneys with similar
    expenence.

26. The Agreement contains the entire agreement between the Parties.

27. The Agreement shall become effective on execution by the Parties.



                                             By the Board of Ethics of the City of
                                             Philadelphia:


Dated:   _3_[_~_/_oc_i__                                ~
                                                     Richard Glazer, Esquire



Dated:   _3~Js___.vj___uq_ _                        1l C~L
                                                     J. Shane Creamer, Jr., Esquire
                                                     Executive Director



                                             By the Friends of Bob Brady




                                                     Hon. Bo~ Brady



Dated:     3 /3v/07
                                                      ichard Maccarone, 1'--easurer




                                      Page 11of11
Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 12 of 16
                        Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 13 of 16
Friends of Bob Brady
Summary of Undisclosed Contributions

          Deposit Date I Deposit                       Check                                                Contribution
  Cycle                                 Check Date                            Contributor Name
                         Amount                       Number                                                 Amount
    7      12/22/2006    $  5,000       12112/2006        1114 John J. Turchi, Jr./ Mary Elizabeth Turchi        5,000.00
    7      12/22/2006    $ 24,000       12/20/2006        1020 Gerard P. Shotzbarger, Esquire                    1,000.00
    7      12/22/2006    $ 21,125       12/16/2006        3063 Joan G. Szydlik                                      25.00
    7      12122/2006    $ 61,000       12/21/2006        2029 Diana L. Koros                                    2,500.00
    2      3/2112007     $ 30,750       12/21/2006        1891 Mark Spadaccino I Joyce S. Spadaccino             1,500.00
    2       3/5/2007     $    42,075    12/27/2006         458 Donna Marie Quigley I Joseph C. Quigley              25.00
    2       1/30/2007    $    13,000     1/27/2007        1009 William J. Summers                                  500.00
    2       2/12/2007    $    21,000     1129/2007       30256 Ranmar Associates 22                              1,000.00
    2       41212007     $      9,500    1/3112007       32971 Pine Projects                                     5,000.00
    2        3/2/2007     $   10,000     2/12/2007        4165 James D. Morrissey, Jr.                           1,000.00
    2       2/23/2007     $    .7,725    2/14/2007          156 Lawrence J. Bozzelli                               150.00
    2        3/2/2007     $   10,000     2114/2007        1302 Michael A. Meehan I Alice Meehan                  1,000.00
    2        3/9/2007     $     6,990    2/16/2007          200 NonnanM. Valz                                       60.00
    2        3/5/2007     $   42,075     2/17/2007          106 Dale Grundy                                         50.00
    2       3/15/2007     $     9,630    2/20/2007        2072 Jon Marshall, Esquire                                30.00
    2        3/9/2007     $     6,990    2/2112007          673 Phillip M. Kamieniecki                              30.00
    2       3/21/2007     $   10,000     2/27/2007        2271 Andrew E. Trolio I Philomena M. Trolio              200.00
    2        31912007     $     9,150    2/28/2007          162 Lawrence J. Bozzelli                                50.00
    2        3/9/2007     $     6,990     3/112007          139 Randall E. Diaz                                     30.00
    2        3/9/2007     $     6,990     3/1/2007        1530 Maureen M. Abboud                                    30.00
    2        3/9/2007     $     6,990     3/3/2007        2062 Mary Frances Fogg                                    30.00
    2        3/9/2007     $     6,990     3/3/2007          194 William J. Green                                    30.00
    2        3/9/2007     $     6,990     3-/4/2007         191 Betty A. Townes                                     30.00
    2        3/9/2007     $     6,990     3/4/2007          111 Frank S. Tamburrino                                 30.00
    2        3/9/2007     $     6,990     3/4/2007          279 Margaret M. Green I William J. Green                30.00
    2        3/9/2007     $     6,990     3/4/2007         1250 Thomas M. Nocella, Esq.                             30.00
    2        3/9/2007     $     6,990     3/4/2007         1657 David M. Magerr I Kathryn Magerr                    30.00
    2        3/9/2007     $     6,990     3/4/2007          625 Daniel J. Savage                                    30.00
    2        3/9/2007     $     6,990     3/4/2007         1052 Frederick C. Druding, Jr.                           30.00
    2        3/9/2007     $     6,990     3/4/2007          234 Daniel D. McCaffery I Karen McCaffery               30.00
    2        3/9/2007     $     6,990     3/4/2007          680 A.B. Dyk                                            30.00
    2        3/9/2007     $     6,990     3/4/2007          567 Michael P. Fenerty                                  30.00
    2       3/14/2007     $   25,370      3/4/2007          266 Frederick P. Santarelli                              30.00


                                                                                                                             Page 1of4
                       Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 14 of 16
Friends of Bob Brady
Summary of Undisclosed Contributions

                         Deposit                    Check                                                       Contribution
  Cycle   Deposit Date I Amount       Check Date
                                                   Number
                                                                           Contributor Name
                                                                                                                 Amount
                                                             Committee to Elect Judge Anne E. Lazarus for
    2       3/9/2007    $    6,990     3/5/2007         1027                                                           30.00
                                                             Superior Court
    2      3/15/2007    $     9,630   3/9/2007           703 Paul Carmichael                                            30.00
    2      4/27/2007    $     5,870   3/11/2007         1280 Jose Nazario I Elizabeth McCollum                          30.00
    2      3/14/2007    $     6,600   3/13/2007          116 Irving I. Refkin or Naomi Lynn Howard                      50.00
    2      3/14/2007    $     6,600   3/13/2007         1584 Naomi Lynn Howard                                          50.00
    2       4/6/2007    $    12,610   3/22/2007          360 Eric F. Spade                                              50.00
    2      3/26/2007    $    12,625   3/24/2007          604 James R. Nixon, Jr.                                        25.00
    2      4/25/2007    $     6,900   3/31/2007         2093 Steven C. Masturzo I Carolann Masturzo                    150.00
    2      4/25/2007    $     6,900    4/2/2007         3801 John J. Caparco                                           300.00
    2      4/16/2007    $     8,250    4/4/2007    672333031 D. G.Mavyak                                               500.00
    2      4/25/2007    $     6,900    4/9/2007         4149 Joseph Giannone I Rita Giannone                           150.00

    2      4/25/2007     $   12,600    4/10/2007        6792 George I. Clendaniel, Jr. I Martha W. Clendaniel          500.00

    2      4/25/2007     $   12,600    4/10/2007        2456 Susan Wenger Robbins                                      600.00
    2      4/25/2007     $    6,900    4/12/2007        1270 Joseph P. Marano                                          150.00
    2      4/25/2007     $    6,900    4/12/2007         350 Chris B. Caserio                                          150.00
    2      4/25/2007     $    6,900    4/12/2007         336 Beverly N. Muldrow Esq.                                   150.00
    2      4/25/2007     $    6,900    4/12/2007         331 Robert Levant I Kathleen Martin                           100.00
    2      4/25/2007     $    6,900    4/12/2007        5364 Rita L. Presti I Carmen J. Presti                         300.00
    2      4/25/2007     $    6,900    4/12/2007        1384 Philomena DiGiorgio                                       300.00
    2      4/25/2007     $    6,900    4/12/2007        6714 Frank C. DePasquale I Lisa A. DePasquale                  150.00
    2      4/25/2007     $    6,900    4/12/2007        2907 William B. Carey, Jr.                                     150.00
    2      4/25/2007     $    6,900    4/12/2007        2550 Lisa Marie Deeley                                         150.00
    2      4/25/2007     $    6,900    4/12/2007        2986 Robert M. Gamburg                                         150.00
    2      4/25/2007     $    6,900    4/12/2007        2391 Joseph P. Capone                                          150.00
    2      4/25/2007     $    6,900    4/12/2007         842 George Bonafino                                           500.00
    2      4/25/2007     $    6,900    4/12/2007        1273 Stuart A. Carpey I Laura C. Carpey                        500.00
    2      4/25/2007     $    6,900    4112/2007        2009 Joseph M. Jancuska I Susan Jancuska                     1,000.00
    2      4/25/2007     $   12,600    4/13/2007        3633 Eileen or Ron Ricks                                     1,000.00
    2      4/19/2007     $   65,250    4/13/2007        1397 Cynthia L. Breslin                                      5,000.00
    2      4/25/2007     $   12,600    4/16/2007        4687 Jeffrey R. Lewis I Karen Judd Lewis                     1,000.00
    2      4/25/2007     $   12,600    4/16/2007        1716 Joseph P. O'Neill I Linda A. O'Neill                    1,000.00
    2      4/25/2007     $   12,600    4/16/2007         782 Gerald A. Catania I Anna M. Catania                       500.00

                                                                                                                                Page 2of4
                         Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 15 of 16
  Friends of Bob Brady
. Summary of Undisclosed Contributions

                          Deposit                    Check                                                         Contribution
   Cycle   Deposit Date I Amount       Check Date                           Contributor Name
                                                    Number                                                          Amount
     2      4/23/2007     $ 21,500     4/16/2007       1024 Todd L. Baritz I Erica R. Baritz                              500.00
     2      4/25/2007     $  6,900     4/17/2007       2184 Roopal Patel                                                  150.00
     2      4/25/2007     $ 12,600     4/19/2007        116 Andrew Cosenza                                              2,000.00
     2      4/25/2007     $  6,900     4/20/2007       1543 Col. Paul D. Eisen                                            100.00
     3       5/112007     $ 17,400     4/30/2007        705 Lawrence M. Farnese, Jr.                                       50.00
     3       5/112007     $ 17,400     4/30/2007        336 Heather Lee Lutkzer                                            50.00
     3       5/1/2007     $ 17,400     4/30/2007       4569 Larry M. Giglio, Jr.                                           50.00
     3      5/10/2007     $ 58,075      5/1/2007       1325 Scott Solomon                                                  25.00
     3       51912007     $ 53,800      5/8/2007       2965 K. H. Moberg                                                   50.00
     3       5/4/2007     $ 40,350      5/112007        643 John E. Maiewicz                                               25.00
     3       5/4/2007     $ 40,350      5/3/2007       2661 Ruth L. Baker                                                  50.00
     3       5/4/2007     $ 40,350      5/2/2007       4113 Evan Seymour                                                   50.00
     2      4/25/2007     $ 12,600     4/22/2007        790 Gerald A. Catania I Anna M. Catania                         1,000.00
     2      4/25/2007     $  6,900     4/22/2007       1603 Andre C. Stephano                                             250.00
     2      4/25/2007     $ 12,600     412312007        180 Friends of Dan Anders                                       2,500.00
     2      4/25/2007     $ 12,600     4/23/2007        108 Martha L. Ciafre                                              300.00
     2      412512007     $ 12,600     412312007        360 Roger K. Ciafre                                               200.00
                                                            Roofers Local 30 Political Action & Educational
     2      412512007     $   12,600    412412007      1179                                                             2,000.00
                                                            Fund
     2       412512007    $    6,900    412412007      1292 Michael J. Stack, Jr.                                       1,000.00
     2       4/30/2007    $   19,700    4/29/2007      1106 Frederick C. Druding, Jr.                                      20.00
     2       4/24/2007    $   12,950                   3532 Leonard S. Kahn                                               500.00
                                                             ITotai ifilliisciosed Contributions              I$       45,305.00   I




                                                                                                                                   Page 3 of 4
                            Case 2:17-cr-00563-JD Document 121-1 Filed 10/17/18 Page 16 of 16
Friends of Bob Brady
Summary of Undisclosed Contributions

                              Deposit                    Check                                                            Contribution
  Cycle       Deposit Date                 Check Date                             Contributor Name
                              Amount                    Number                                                             Amount


Other Adjustments
        -
                                                                   Society for Leading Legislation of Transportation
    7          12/2212006    $ 146,500     12/21/2006       1018                                                               5,000.00
                                                                   (On report at $5,000, actual check is $10,000)
                                                                 Diana L. Koros (On report at $1,000, actual is
    7          12/22/2006     $   61,000   12/21/2006      2029                                                                1,500.00
                                                                 $2,500)
                                                                 Martin J. Sobol (On report at $1,000, actual is
    7          12/22/2006     $   61,000   12/21/2006       6552                                                               1,500.00
                                                                 $2,500)
                                                                 Robert A. Borski, Jr. (On report at $1,000, actual
    7          12/22/2006     $   61,000   12/2112006       1964                                                               1,500.00
                                                                 is $2,500)
                                                                 George A. Bochetto (On report at $250, actual
    2          4/23/2007      $    8,700    4/16/2007       1231                                                                 250.00
                                                                 check is $500)
                                                                 John Petrongolo (On report at $5,000, actual
    2          4/30/2007      $   41,000    4/24/2007        222                                                              (4,500.00)
          '
                                                                 check is $500)
                                                                   IAdjusteCfi'Otii und.iscfoSed: coiltrih1.ltions   Ts       5o,5ss.oo    I




                                                                                                                                           Page 4of4
